UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 3012 Date of reporting period:	July 31, 2012 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 7/31/12 (Unaudited) COMMON STOCKS (98.8%) (a) Shares Value Aerospace and defense (1.4%) Honeywell International, Inc. 118,300 $6,867,315 Precision Castparts Corp. 23,500 3,655,660 Air freight and logistics (0.9%) FedEx Corp. 76,400 6,898,920 Auto components (0.8%) Johnson Controls, Inc. 247,300 6,095,945 Automobiles (2.3%) Ford Motor Co. 500,200 4,621,848 Nissan Motor Co., Ltd. (Japan) 1,335,800 12,541,163 Beverages (1.6%) Anheuser-Busch InBev NV (Belgium) 147,875 11,688,580 Building products (0.6%) Owens Corning, Inc. (NON) 158,100 4,246,566 Capital markets (2.6%) Blackstone Group LP (The) 325,200 4,504,020 Charles Schwab Corp. (The) 446,800 5,643,084 Deutsche Bank AG (Germany) 78,000 2,366,520 Morgan Stanley 192,100 2,624,081 State Street Corp. 97,600 3,941,088 Chemicals (6.1%) Agrium, Inc. (Canada) 48,900 4,651,315 CF Industries Holdings, Inc. 42,500 8,319,800 Georgia Gulf Corp. 149,500 4,900,610 K&S AG (Germany) 96,123 4,732,369 Lanxess AG (Germany) 51,482 3,568,672 Monsanto Co. 159,700 13,673,514 Tronox, Ltd. Class A (NON) 232,000 5,375,440 Commercial banks (5.1%) Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 516,780 3,342,045 Kasikornbank PCL NVDR (Thailand) 762,300 4,224,692 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 848,500 4,075,345 Regions Financial Corp. 713,800 4,968,048 Sberbank of Russia ADR (Russia) 689,243 7,572,691 Siam Commercial Bank PCL (Thailand) 848,300 4,339,889 Wells Fargo & Co. 263,172 8,897,845 Commercial services and supplies (0.5%) Aggreko PLC (United Kingdom) 120,200 3,836,896 Communications equipment (0.8%) Qualcomm, Inc. 100,900 6,021,712 Computers and peripherals (3.1%) Apple, Inc. (NON) 24,200 14,780,392 Asustek Computer, Inc. (Taiwan) 428,720 3,936,069 Gemalto NV (Netherlands) 48,947 3,741,987 Construction and engineering (0.4%) KBR, Inc. 123,300 3,235,392 Consumer finance (0.8%) Capital One Financial Corp. 105,600 5,965,344 Diversified financial services (2.3%) JPMorgan Chase & Co. 335,600 12,081,600 ORIX Corp. (Japan) 51,600 4,887,438 Diversified telecommunication services (3.3%) CenturyLink, Inc. 113,900 4,731,406 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 114,300 5,293,735 Verizon Communications, Inc. 251,900 11,370,766 Ziggo NV (Netherlands) (NON) 98,483 2,842,260 Electrical equipment (0.6%) Mitsubishi Electric Corp. (Japan) 560,000 4,427,405 Electronic equipment, instruments, and components (1.1%) Hon Hai Precision Industry Co., Ltd. (Taiwan) 1,367,000 3,792,093 TE Connectivity, Ltd. (Switzerland) 128,900 4,254,989 Energy equipment and services (2.1%) National Oilwell Varco, Inc. 92,300 6,673,290 Oceaneering International, Inc. 79,240 4,095,916 Oil States International, Inc. (NON) 59,600 4,332,920 Food and staples retail (1.0%) Lawson, Inc. (Japan) 101,200 7,274,835 Food products (1.1%) Danone (France) 71,866 4,366,810 Kerry Group PLC Class A (Ireland) 85,041 3,866,300 Gas utilities (0.8%) Tokyo Gas Co., Ltd. (Japan) 1,124,000 5,800,141 Health-care equipment and supplies (1.3%) Covidien PLC (Ireland) 99,700 5,571,236 Stryker Corp. 76,300 3,969,889 Health-care providers and services (4.6%) Aetna, Inc. 282,149 10,174,293 Brookdale Senior Living, Inc. (NON) 215,800 3,552,068 Catamaran Corp. (Canada) (NON) 59,800 5,053,698 Express Scripts Holding Co. (NON) 138,200 8,007,308 UnitedHealth Group, Inc. 134,900 6,892,041 Hotels, restaurants, and leisure (1.8%) Compass Group PLC (United Kingdom) 914,111 9,781,018 TUI Travel PLC (United Kingdom) 1,276,895 3,646,257 Household durables (2.8%) Lennar Corp. Class A 147,600 4,311,396 Persimmon PLC (United Kingdom) 313,982 3,011,917 PulteGroup, Inc. (NON) 403,800 4,562,940 Standard Pacific Corp. (NON) (S) 781,400 4,430,538 Toll Brothers, Inc. (NON) 140,700 4,104,219 Independent power producers and energy traders (0.6%) Electric Power Development Co. (Japan) 177,800 4,189,393 Industrial conglomerates (0.8%) Tyco International, Ltd. 112,500 6,180,750 Insurance (3.7%) Aflac, Inc. 119,600 5,236,088 Aon PLC (United Kingdom) 134,000 6,592,800 Assured Guaranty, Ltd. (Bermuda) 239,700 2,871,606 Marsh & McLennan Cos., Inc. 199,800 6,635,358 Prudential PLC (United Kingdom) 519,010 6,160,051 Internet and catalog retail (2.0%) Amazon.com, Inc. (NON) 23,600 5,505,880 HomeAway, Inc. (NON) 239,000 5,487,440 Priceline.com, Inc. (NON) 5,600 3,705,744 Internet software and services (1.9%) Baidu, Inc. ADR (China) (NON) 42,300 5,097,996 Telecity Group PLC (United Kingdom) (NON) 646,462 8,663,131 IT Services (1.6%) Accenture PLC Class A 86,900 5,240,070 Visa, Inc. Class A 49,700 6,414,779 Leisure equipment and products (0.4%) Sankyo Co., Ltd. (Japan) 64,800 3,213,009 Machinery (0.7%) Stanley Black & Decker, Inc. 77,400 5,177,286 Media (0.6%) Major Cineplex Group PCL (Thailand) 7,041,400 4,228,867 Multiline retail (0.6%) Mitra Adiperkasa Tbk PT (Indonesia) 5,307,000 4,021,728 Oil, gas, and consumable fuels (9.9%) BG Group PLC (United Kingdom) 995,719 19,571,949 Cabot Oil & Gas Corp. 134,700 5,682,993 Canadian Natural Resources, Ltd. (Canada) 112,600 3,068,350 Inpex Corp. (Japan) 960 5,346,324 Marathon Oil Corp. 243,400 6,442,798 Noble Energy, Inc. 55,200 4,826,136 Origin Energy, Ltd. (Australia) 356,560 4,401,032 Royal Dutch Shell PLC Class A (United Kingdom) 422,554 14,356,969 Southwestern Energy Co. (NON) 121,200 4,029,900 Tullow Oil PLC (United Kingdom) 252,421 5,073,650 Pharmaceuticals (5.8%) Astellas Pharma, Inc. (Japan) 169,000 8,030,684 Pfizer, Inc. 663,563 15,952,055 Sanofi (France) 135,471 11,022,591 Shire PLC (Ireland) 258,861 7,455,242 Professional services (0.6%) Verisk Analytics, Inc. Class A (NON) 89,500 4,497,375 Real estate management and development (3.5%) BR Malls Participacoes SA (Brazil) 254,900 2,975,409 BR Properties SA (Brazil) 252,700 2,947,262 CBRE Group, Inc. Class A (NON) 212,500 3,310,750 Hongkong Land Holdings, Ltd. (Hong Kong) 746,000 4,459,184 Hysan Development Co., Ltd. (Hong Kong) 910,000 3,838,309 Mitsui Fudosan Co., Ltd. (Japan) 230,000 4,422,919 Sun Hung Kai Properties, Ltd. (Hong Kong) 335,000 4,171,910 Road and rail (0.5%) Localiza Rent a Car SA (Brazil) 238,100 3,861,050 Semiconductors and semiconductor equipment (3.4%) Advanced Micro Devices, Inc. (NON) 483,100 1,961,386 Samsung Electronics Co., Ltd. (South Korea) 6,579 7,554,801 SK Hynix, Inc. (South Korea) (NON) 246,610 4,682,948 Spreadtrum Communications, Inc. ADR (China) (S) 186,400 3,370,112 Texas Instruments, Inc. 272,200 7,414,728 Software (1.9%) Konami Corp. (Japan) 266,900 5,652,920 Nuance Communications, Inc. (NON) 152,000 3,093,200 Salesforce.com, Inc. (NON) 42,200 5,247,992 Specialty retail (3.2%) AutoZone, Inc. (NON) 10,500 3,939,915 Best Buy Co., Inc. 127,200 2,301,048 Industria de Diseno Textil (Inditex) SA (Spain) 42,499 4,356,216 Kingfisher PLC (United Kingdom) 1,114,217 4,637,818 Lowe's Cos., Inc. 336,200 8,529,394 Textiles, apparel, and luxury goods (1.0%) Coach, Inc. 77,300 3,813,209 Hanesbrands, Inc. (NON) 119,000 3,572,380 Tobacco (4.8%) Japan Tobacco, Inc. (Japan) 526,200 16,565,025 Lorillard, Inc. 36,400 4,682,496 Philip Morris International, Inc. 150,700 13,780,008 Trading companies and distributors (1.0%) W.W. Grainger, Inc. 35,600 7,291,948 Water utilities (0.5%) United Utilities Group PLC (United Kingdom) 343,314 3,669,585 Total common stocks (cost $690,942,558) WARRANTS (0.3%) (a) (NON) Expiration date Strike Price Warrants Value LIC Housing Finance, Ltd. 144A (India) 6/3/14 $0.00001 433,073 $2,040,578 Total warrants (cost $1,970,689) SHORT-TERM INVESTMENTS (1.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 1,772,025 $1,772,025 Putnam Money Market Liquidity Fund 0.13% (e) 4,624,106 4,624,106 SSgA Prime Money Market Fund 0.12% (P) 669,377 669,377 U.S. Treasury Bills with effective yields ranging from 0.175% to 0.187%, May 2, 2013 $1,092,000 1,090,734 U.S. Treasury Bills with effective yields ranging from 0.166% to 0.172%, May 30, 2013 (SEGSF) 1,371,000 1,369,219 Total short-term investments (cost $9,525,013) TOTAL INVESTMENTS Total investments (cost $702,438,260) (b) FORWARD CURRENCY CONTRACTS at 7/31/12 (aggregate face value $263,974,010) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 8/16/12 $3,267,666 $3,177,629 $90,037 British Pound Buy 8/16/12 40,921 40,527 394 Canadian Dollar Buy 8/16/12 352,287 346,811 5,476 Euro Buy 8/16/12 2,134,214 2,104,709 29,505 Norwegian Krone Buy 8/16/12 3,091,549 3,048,996 42,553 Norwegian Krone Sell 8/16/12 3,091,549 3,055,492 (36,057) Swiss Franc Buy 8/16/12 6,496,979 6,515,989 (19,010) Barclays Bank PLC British Pound Sell 8/16/12 3,463,196 3,427,484 (35,712) Euro Buy 8/16/12 15,395,673 15,679,317 (283,644) Hong Kong Dollar Buy 8/16/12 4,117,877 4,117,351 526 Japanese Yen Sell 8/16/12 4,742,218 4,669,417 (72,801) Norwegian Krone Sell 8/16/12 5,467,004 5,391,270 (75,734) Swedish Krona Buy 8/16/12 3,927,583 3,780,502 147,081 Swiss Franc Buy 8/16/12 1,703,163 1,721,199 (18,036) Citibank, N.A. Australian Dollar Buy 8/16/12 6,614,152 6,401,956 212,196 British Pound Sell 8/16/12 2,695,583 2,667,167 (28,416) Canadian Dollar Buy 8/16/12 2,660,596 2,586,015 74,581 Danish Krone Buy 8/16/12 2,851,207 2,920,724 (69,517) Euro Sell 8/16/12 2,487,762 2,513,698 25,936 Norwegian Krone Buy 8/16/12 2,375,455 2,342,433 33,022 Norwegian Krone Sell 8/16/12 2,375,455 2,358,728 (16,727) Singapore Dollar Buy 8/16/12 535,035 525,576 9,459 Swedish Krona Buy 8/16/12 414,667 403,691 10,976 Swedish Krona Sell 8/16/12 414,667 399,117 (15,550) Swiss Franc Buy 8/16/12 4,070,665 4,114,285 (43,620) Credit Suisse AG Australian Dollar Buy 8/16/12 6,955,885 6,631,543 324,342 British Pound Buy 8/16/12 5,275,146 5,262,275 12,871 Canadian Dollar Buy 8/16/12 3,867,483 3,759,217 108,266 Euro Sell 8/16/12 865,474 875,123 9,649 Japanese Yen Sell 8/16/12 6,623,747 6,472,995 (150,752) Swiss Franc Buy 8/16/12 9,278,105 9,371,701 (93,596) Deutsche Bank AG British Pound Sell 8/16/12 2,887,173 2,857,479 (29,694) Canadian Dollar Buy 8/16/12 3,966,072 3,852,918 113,154 Swiss Franc Buy 8/16/12 1,122,635 1,134,711 (12,076) Goldman Sachs International Australian Dollar Buy 8/16/12 5,522,516 5,264,168 258,348 Japanese Yen Sell 8/16/12 160,369 157,907 (2,462) Norwegian Krone Sell 8/16/12 4,905,056 4,868,513 (36,543) Swedish Krona Sell 8/16/12 2,057,568 1,979,961 (77,607) HSBC Bank USA, National Association British Pound Sell 8/16/12 2,839,667 2,810,892 (28,775) Euro Sell 8/16/12 2,407,035 2,433,851 26,816 Hong Kong Dollar Sell 8/16/12 1,860,257 1,859,935 (322) Norwegian Krone Buy 8/16/12 162,985 161,730 1,255 Swiss Franc Buy 8/16/12 375,100 379,158 (4,058) JPMorgan Chase Bank, N.A. British Pound Sell 8/16/12 5,723,234 5,664,691 (58,543) Canadian Dollar Buy 8/16/12 1,640,518 1,594,887 45,631 Euro Sell 8/16/12 3,115,240 3,148,224 32,984 Hong Kong Dollar Sell 8/16/12 835,465 835,388 (77) Japanese Yen Sell 8/16/12 9,508,378 9,329,710 (178,668) Singapore Dollar Buy 8/16/12 5,244,437 5,151,152 93,285 Swedish Krona Buy 8/16/12 1,559,001 1,517,668 41,333 Royal Bank of Scotland PLC (The) British Pound Sell 8/16/12 1,282,178 1,305,344 23,166 Canadian Dollar Buy 8/16/12 315,802 228,748 87,054 Euro Buy 8/16/12 2,165,101 2,227,858 (62,757) Japanese Yen Sell 8/16/12 1,856,625 1,828,745 (27,880) Swedish Krona Buy 8/16/12 1,973,668 1,897,561 76,107 Swedish Krona Sell 8/16/12 1,973,668 1,921,205 (52,463) Swiss Franc Sell 8/16/12 2,556,128 2,582,154 26,026 State Street Bank and Trust Co. Canadian Dollar Buy 8/16/12 4,372,089 4,249,903 122,186 Euro Buy 8/16/12 8,581,524 8,670,153 (88,629) Israeli Shekel Buy 8/16/12 2,064,293 2,097,083 (32,790) Norwegian Krone Sell 8/16/12 3,221,320 3,197,531 (23,789) Swedish Krona Buy 8/16/12 6,133,407 5,902,318 231,089 UBS AG British Pound Buy 8/16/12 5,982,398 5,921,051 61,347 Canadian Dollar Buy 8/16/12 8,712,977 8,468,000 244,977 Euro Sell 8/16/12 1,808,476 1,827,906 19,430 Norwegian Krone Buy 8/16/12 16,674,896 16,551,757 123,139 Swiss Franc Buy 8/16/12 4,134,804 4,177,294 (42,490) Westpac Banking Corp. British Pound Sell 8/16/12 12,486,102 12,358,061 (128,041) Canadian Dollar Buy 8/16/12 2,265,344 2,202,248 63,096 Euro Sell 8/16/12 1,263,940 1,277,548 13,608 Japanese Yen Sell 8/16/12 3,448,387 3,395,662 (52,725) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $736,598,352. (b) The aggregate identified cost on a tax basis is $703,039,060, resulting in gross unrealized appreciation and depreciation of $78,017,436 and $41,990,932, respectively, or net unrealized appreciation of $36,026,504. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,624,173. The fund received cash collateral of $1,772,025, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $6,430 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $240,827,502 and $257,868,221, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $517,098 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 52.3% Japan 12.5 United Kingdom 12.1 Ireland 2.3 France 2.1 Thailand 1.7 Canada 1.7 Hong Kong 1.7 South Korea 1.7 Belgium 1.6 Germany 1.4 Brazil 1.3 China 1.1 Taiwan 1.0 Spain 1.0 Russia 1.0 Netherlands 0.9 Australia 0.6 Switzerland 0.6 Indonesia 0.5 Other 0.9 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $260,200,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $847,648 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $471,521 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $422,450. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $69,210,763 $45,209,126 $— Consumer staples 18,462,504 43,761,550 — Energy 39,152,303 48,749,924 — Financials 85,900,792 47,154,584 — Health care 59,172,588 26,508,517 — Industrials 51,912,262 8,264,301 — Information technology 62,897,356 38,023,949 — Materials 36,920,679 8,301,041 — Telecommunication services 16,102,172 8,135,995 — Utilities — 13,659,119 — Total common stocks — Warrants — 2,040,578 — Short-term investments 5,293,483 4,231,978 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $941,340 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,840,901 $1,899,561 Equity contracts 2,040,578 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2012
